I cannot agree with the views expressed in the supplemental opinion on rehearing delivered by Mr. Justice WELCH and concurred in by a majority of the members of this court, for the reason that I fail to see any material difference between the act under consideration by this court and the act of the Minnesota Legislature approved by the Supreme Court of that state and affirmed on appeal by the Supreme Court of the United States. All the members of the Supreme Court of Oklahoma agree that the third paragraph of section 1, chapter 16, Session Laws 1933, is unconstitutional. The first and second are stricken down in the majority opinion. The remainder of the act is held to be a reasonable police regulation. I cannot agree that paragraphs 1 and 2 of section 1 are arbitrary. The only issue for us to determine is whether the legislation is addressed to a proper legislative end and the measures taken are reasonable and appropriate to that end. Section 4 authorizes the court or judge of the district or superior courts to appoint receivers of property under foreclosure, except when the same may be a homestead, to preserve, rent, and operate said property, or to prevent waste where the occupant thereof is willfully injuring or destroying the improvements on any property sought to be foreclosed, and apply the receipts as the court may direct during the time for which said cause is continued. As stated in the dissenting opinion of Mr. Justice OSBORN, the grounds for appointing receivers under said act are supplementary, and in addition to the grounds for appointing a receiver under section 773, O. S. 1931. So, it appears to me that where the district and superior courts are granted authority to appoint receivers to take charge of the property and apply the rents and profits in such manner as the court may direct, it gives to all parties as much protection as does the Minnesota Act, and that the Legislature has the right to enlarge the time in which a defendant may answer, provided such enlargement does not deny a remedy or so embarrass it with conditions or restrictions as seriously to impair the value of the right, and construing said act in its entirety and eliminating the third paragraph of section 1, which the entire court agrees should be eliminated, then the act constitutes a reasonable police regulation, and we should so hold.
For these reasons, I most respectfully dissent from the views expressed by Mr. Justice WELCH and concurred in by a majority of my associates.